


EXHIBIT 10.8

 

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (the “Agreement”) is made and entered into this
28th day of April 2006 by and among EVOLVE ONE, INC., a Delaware corporation
(“EVLO”), IRWIN HOROWITZ (“Horowitz”), DIVERSIFAX, INC., a Delaware corporation
(“Diversifax”) and CERTAIN PRINCIPAL STOCKHOLDERS OF EVLO in addition to
Horowitz and Diversifax as listed on the signature pages and Exhibit A hereto
(Horowitz, Diversifax and such other stockholders are hereinafter sometimes
referred to collectively as the “Stockholders”), and the purchasers of common
stock consisting of PROGRESS PARTNERS, INC., a Florida corporation, YEWEN XI and
DAVID STEIN (collectively referred to as the “Purchasers”).

 

RECITALS:

 

A.          The Stockholders are the beneficial owners of 42,692,228 shares of
Common Stock of EVLO hereinafter described, exclusive of any warrants or options
to purchase Common Stock of EVLO;

 

B.          It is the intention of the parties hereto that: (i) the Purchasers
shall acquire 41,557,078 shares of Common Stock (the “Shares”) of EVLO from the
Stockholders in consideration for the payment described below (the “Stock
Purchase”); and (ii) the Stock Purchase shall qualify as a transaction in
securities exempt from registration or qualification under the Securities Act of
1933 (the “Act”); and

 

C.          The Stockholders and Purchasers agree that in order to facilitate
the Stock Purchase that the Stockholders will deposit the Shares in escrow, and
the Purchasers will deposit the consideration therefor in escrow pending the
closing of the Stock Purchase.

 

NOW, THEREFORE, in consideration of the mutual covenants, agreements,
representations and warranties contained in this Agreement, the parties hereto
agrees as follows:

 

SECTION 1. PURCHASE OF SHARES

 

1.1.         Share Purchase. The Stockholders and the Purchasers hereby agree
that the Purchasers shall on the Closing Date purchase from the Stockholders the
Shares in consideration for $371,661 and other consideration as hereinafter
provided. The cash payment that each of the Stockholders is to receive and the
Shares of each of the Stockholders beneficially owned by them and to be
delivered in escrow for ultimate transmittal to the Purchasers is set forth on
Exhibit A hereto. Concomitantly, the number of the Shares which each of the
Purchasers will be entitled to receive pursuant to this Agreement is also set
forth on Exhibit A hereto.

 

1.2.         Discharge of Certain Expenses. Upon execution of this Agreement,
the Purchasers agree to defray the expenses to be incurred by Webb & Company,
P.A. and Schneider Weinberger & Beilly LLP in connection with the completion of
the fiscal 2005 year end audit, and the preparation of the Annual Report on Form
10-KSB to be filed by EVLO with the Securities and Exchange Commission. Except
for any liabilities associated with such professional services not discharged at
the time of the closing of this transaction, at the time of Closing (hereinafter
described), there shall be no liabilities of EVLO. In addition, at the time of
Closing, Purchasers shall reimburse Diversifax for expenses incurred and paid by
Diversifax in the amount of $53,339.

 

1.3.         Investment Intent. The Shares have not been registered under the
Act and may not re resold unless the Shares are registered under the Act or an
exemption from such registration is available.


--------------------------------------------------------------------------------




The Purchasers represent and warrant that they are acquiring the Shares for
their own account, for investment, and not with a view to the sale or
distribution of the Shares. Each certificate representing the Shares will have
legends thereon incorporating language as follows:

 

“The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended (the “Act”). The shares have been acquired
for investment and may not be sold or transferred in the absence of an effective
Registration Statement for the shares under the Act unless, in the opinion of
counsel satisfactory to the Company, registration is not required under the
Act.”

 

1.4.        Escrow Arrangements. Upon execution hereof by the Stockholders and
the Purchasers and pending the closing, $371,661 shall be deposited in a
non-interest bearing escrow account with Schneider Weinberger & Beilly LLP as
escrow agent (the “Escrow Agent”) together with the Shares, pursuant to the
terms of an Escrow Agreement attached hereto as Exhibit B. Subject to
satisfaction of the terms and conditions of this Agreement, on the Closing Date,
(i) the Escrow Agent shall deliver to the Purchasers in accordance with the
terms of the Escrow Agreement the Shares, which shall be duly executed and with
appropriate medallion guaranteed stock powers and corporate powers as required,
and (ii) the Escrow Agent shall deliver to the Stockholders the consideration
payable to each of the Purchasers as listed on Exhibit A hereto. By execution of
this Agreement, the Stockholders agree to the terms and provisions of the Escrow
Agreement, notwithstanding that they have not executed the Escrow Agreement.

 

SECTION 2. REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS.

 

 

The Purchasers hereby represent and warrant as follows:

 

2.1.         No Breach. The Purchasers are duly authorized to acquire the
Shares, and the execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not violate, conflict
with or result in the breach or a default under any contract or agreement to
which any of the Purchasers is a party.

 

2.2.         Ownership of Common Stock. The Stockholders are the beneficial
owners of the number of shares of Common Stock listed on Exhibit A hereto and
have no beneficial ownership of any additional shares of common stock of EVLO
except for common stock issuable under options or warrants previously issued to
them.

 

2.3.         Brokers or Finders. No broker’s or finder’s fee will be payable by
the Purchasers in connection with the transactions contemplated by this
Agreement, nor will any such fee be incurred as a result of any actions by the
Purchasers.

 

2.4.         Full Disclosure. No representation or warranty by the Purchasers in
the Agreement or in any document or schedule to be delivered by them pursuant
hereto, and no written statement certificate or instrument furnished or to be
furnished to EVLO pursuant hereto or in connection with the negotiation,
execution or performance of this Agreement contains or will contain any untrue
statement of a material fact or omits or will omit to state any fact necessary
to make any statement herein or therein not materially misleading.

 

SECTION 3. REPRESENTATIONS AND WARRANTIES OF EVLO, HOROWITZ AND DIVERSIFAX

 

 

EVLO, Horowitz and Diversifax hereby represent and warrant to the Purchasers as
follows:


2

--------------------------------------------------------------------------------




3.1.         Organization, Good Standing and Capitalization. EVLO is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and is entitled to own or lease its properties and to
carry on its business as and in the places where such properties are now owned,
leased or operated and such business is now conducted. The authorized capital
stock of EVLO consists of 10,000,000 shares of “blank check” preferred stock, of
which no shares are presently issued and outstanding, and 1,000,000,000 shares
of Common Stock, of which 52,451,348 shares are presently issued and
outstanding. Outstanding options, warrants and convertible securities are listed
in Schedule 3.1 hereto. EVLO is duly licensed or qualified and in good standing
as a foreign corporation where the character of the properties owned by EVLO or
the nature of the business transacted by it make such license or qualification
necessary, except where the failure to do so would not have a material adverse
effect on the business or financial condition of EVLO. EVLO’s subsidiaries are
listed on Exhibit 3.1 hereto.

 

3.2.         The Shares. The Shares to be transferred to the Purchasers have
been duly authorized by all necessary corporate and stockholder actions and are
validly issued, fully paid and non-assessable.

 

3.3.         Financial Statements; Books and Records. There has been previously
delivered to the Purchasers the audited balance sheet of EVLO as at December 31,
2005 (the “Balance Sheet”) and the related statements of operations for the year
and period then ended (the “Financial Statements”). The Financial Statements are
true and accurate in all material respects and fairly represent the financial
position of EVLO as at such dates and the results of its operations for the
periods then ended, and have been prepared in accordance with general accepted
accounting principles consistently applied.

 

3.4.         No Material Adverse Changes. Since the date of the Balance Sheet
and except as otherwise substantially disclosed in EVLO’s reports or filings
made under the Securities Exchange Act of 1934, there has not been:

 

(i)            any material adverse change in the assets, operations, condition
(financial or otherwise0 or prospective business of EVLO;

 

(ii)          any damage, destruction or loss materially affecting the assets,
prospective business, operations or condition (financial or otherwise) of EVLO,
whether or not covered by insurance;

 

(iii)         any declaration, setting aside or payment of any dividend or
distribution with respect to any redemption or repurchase of EVLO’s capital
stock;

 

(iv)         any sale of an asset (other than in the ordinary course of
business) or any mortgage or pledge by EVLO of any properties or assets; or

 

(v)           adoption of any pension, profit sharing, retirement, stock bonus,
stock option or similar plan or arrangement.

 

3.5.         Taxes. EVLO has prepared and filed all appropriate federal, state
and local tax returns for all periods prior to and through the date hereof for
which any such returns have been required to be filed by it and has paid all
taxes shown to be due by said returns or on any assessments received by it or
has made adequate provision for the payment thereof.

 

3.6.         Compliance with Laws. EVLO has complied with all federal, state,
county and local laws, ordinances, regulations, inspections, orders, judgments,
injunctions, awards or decrees applicable to their businesses, including federal
and state securities laws, which, if not complied with, would materially and
adversely affect the business of EVLO or the trading market for the shares of
EVLO’s Common Stock.


3

--------------------------------------------------------------------------------




3.7.         No Breach. The execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby will not:

 

 

(i)

violate any provision of the Certificate of Incorporation or By-Laws of EVLO;

 

(ii)          violate, conflict with or result in the breach of any of the terms
of, result in a material modification of, otherwise give any other contracting
party the right to terminate, or constitute (or with notice or lapse of time or
both constitute) a default under, any contract or other agreement to which EVLO
is a party or by or to which it or any of its assets or properties may be bound
or subject;

 

(iii)         violate any order, judgment, injunction, award or decree of any
court, arbitrator or governmental or regulatory body against, or binding upon
EVLO or upon the properties or business of EVLO; or

 

(iv)         violate any statute, law or regulation or any jurisdiction
applicable to the transactions contemplated herein which could have a material
adverse effect on the business or operations of EVLO.

 

3.8.         Actions and Proceedings. There is not outstanding order, judgment,
injunction, award or decree of any court, governmental or regulatory body or
arbitration tribunal against or involving EVLO. There is no action, suit or
claim or legal, administrative or arbitral proceeding or (whether or not the
defense thereof or liabilities in respect thereof are covered by insurance)
pending or threatened against or involving EVLO or any of its properties or
assets. Except as set forth on Schedule 3.8, there is no fact, event or
circumstances that may give rise to any suit, action or claim, investigation or
proceeding.

 

3.9.         Brokers or Finders. No broker’s or finder’s fee will be payable by
EVLO, Horowitz or Diversifax in connection with the transactions contemplated by
this Agreement, nor will any such fee be incurred as a result of any actions by
EVLO, Horowitz or Diversifax.

 

3.10.       Liabilities. EVLO does not have any direct or indirect indebtedness,
liability, claim, loss, damage, deficiency, obligation or responsibility, known
or unknown, fixed or unfixed, liquidated or unliquidated, secured or unsecured,
accrued or absolute, contingent or otherwise, including, without limitation, any
liability on account of taxes, any other governmental charge of lawsuit (all of
the foregoing collectively defined to as “Liabilities”), which were not fully,
fairly and adequately reflected on the Balance Sheet. As of the Closing Date.
EVLO will not have any Liabilities.

 

3.11.       Operations of EVLO. Except as set forth on Schedule 3.11 or in
EVLO’s reports or filings made under the Securities Exchange Act of 1934, since
the date of the EVLO Balance Sheet and through the Closing Date hereof, EVLO has
not and will not have:

 

 

(i)

incurred any indebtedness for borrowed money;

 

(ii)          declared or paid any dividend or declared or made any distribution
of any kind to any shareholder, or made any direct or indirect redemption,
retirement, purchase or other acquisition of any shares in its capital stock;

 

(iii)         made any loan or advance to any stockholder, officer, director,
employee, consultant, agent or other representative or made any other loan or
advance otherwise than in the ordinary course of business;

 

(iv)         except in the ordinary course of business, incurred or assumed any
indebtedness or liability (whether or not currently due and payable);


4

--------------------------------------------------------------------------------




 

(v)

disposed of any assets of EVLO except in the ordinary course of business;

 

 

(vi)

increased the annual level of compensation of any executive employee of EVLO;

 

(vii)        increased, terminated, amended or otherwise modified any plan for
the benefit of employees of EVLO;

 

 

(viii)

issued any equity securities or rights to acquire such equity securities; or

 

(ix)         except in the ordinary course of business, entered into or modified
any contract, agreement or transaction.

 

3.12.       Authority to Execute and Perform Agreements. EVLO, Horowitz and
Diversifax each have the full legal right and power and all authority and
approval required to enter into, execute and deliver this Agreement and to
perform fully their obligations hereunder. This Agreement has been duly executed
and delivered and is the valid and binding obligation of EVLO and the
Stockholders enforceable in accordance with its terms, except as may be limited
by bankruptcy, moratorium, insolvency or other similar laws generally affecting
the enforcement of creditors’ rights. The execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby and the
performance by EVLO, Horowitz and Diversifax of this Agreement in accordance
with its respective terms and conditions will not:

 

(i)            require the approval or consent of any governmental or regulatory
body, the stockholders of EVLO, or the approval or consent of any other person;

 

(ii)          conflict with or result in any breach or violation of any of the
terms and conditions of, or constitute (or with any notice or lapse of time or
both would constitute) a default under any order, judgment or decree applicable
to EVLO, or any instrument, contract or other agreement which EVLO is a party or
by or to which EVLO is bound or subject; or

 

(iii)         result in the creation of any lien or other encumbrance on the
assets or properties of EVLO.

 

3.13.       Delivery of Periodic Reports; Compliance with 1934 Act. EVLO has
provided the Purchasers with all of its Periodic Reports filed with the
Securities and Exchange Commission since December 31, 2003. EVLO has filed all
required Periodic Reports and is in compliance with its reporting obligations
under the Securities Exchange Act of 1934. All reports, as amended, filed
pursuant to such Act are complete and correct in all material respects. All
material contracts relative to EVLO are included in the Periodic Reports.

 

3.14.       Capitalization. The authorized capitalization is as set forth in
EVLO’s Form 10-KSB for the year ended December 31, 2005. Neither EVLO, Horowitz
nor Diversifax has granted, issued or agreed to grant, issue or make available
any warrants, options, subscription rights or any other commitments of any
character relating to the issued or unissued shares of capital stock of EVLO
except as disclosed in Schedule 3.14.

 

3.15.       Full Disclosure. No representation or warranty by EVLO or the
Stockholders in this Agreement or in any document or schedule to be delivered by
it pursuant hereto, and no written statement, certificate or instrument
furnished or to be furnished to the Purchasers or the Purchasers pursuant hereto
or in connection with the execution or performance of this Agreement contains or
will contain any untrue statement of a material fact or omits or will omit to
state any fact necessary to make any statement herein or therein not materially
misleading or necessary to a complete and correct presentation of all material
aspects of the business of EVLO.


5

--------------------------------------------------------------------------------




3.16.       Representations and Warrants on Closing Date. The representations
and warranties contained in this Section 3 shall be true and complete on the
Closing Date with the same force and effect as through such representations and
warranties had been made on and as of the Closing Date.

 

SECTION 4. REPRESENTATIONS AND WARRANTIES OF STOCKHOLDERS

 

 

Each Stockholder represents, warrants and agrees as to such Stockholder as
follows:

 

4.1.         Ownership. Each of the Stockholders is the beneficial owner of the
number of Shares listed after each such Stockholder’s name on Exhibit A hereto.

 

4.2.         The Shares. The Shares to be transferred by each Stockholder to the
Purchasers hereunder are free and clear of all voting trusts, agreements,
arrangements, encumbrances, liens, claims and liabilities of every nature, and
each such Stockholder is conveying clear and unencumbered title thereto to his,
her or its Shares.

 

4.3.         Due Authorization. Each of the Stockholders is duly authorized,
empowered and has the right to sell, transfer and convey to the Purchasers the
Shares to be transferred, assigned, conveyed to the Purchasers pursuant to this
Agreement.

 

4.4.         No Restrictions On Transfer. There are no agreements to which a
Stockholder is a party that would preclude the consummation of this Agreement.

 

4.5.         Finders. There are no brokers or finders with whom any Stockholder
has dealt with in connection with this transaction.

 

SECTION 5. COVENANTS OF PURCHASERS

 

 

The Purchasers covenant to EVLO and the Stockholders as follows:

 

5.1.         Litigation. The Purchasers shall promptly notify EVLO and the
Stockholders of any lawsuits, claims, proceedings or investigations, which after
the date hereof are threatened or commenced against the Purchasers with respect
to the affairs of the Purchasers.

 

5.2.         Assumption of Expenses. Purchasers shall defray the expenses listed
on Schedule 5.2 hereof of Webb & Company, P.A., Schneider Weinberger & Beilly
LLP, Martin Scott and Goldstein, Lewin & Company, P.A. in connection with the
preparation and completion of EVLO’s 2005 audit and the filing of EVLO’s Form
10-KSB Annual Report. In addition, at the time of Closing, Purchasers shall
reimburse Diversifax for expenses incurred and paid by Diversifax in the amount
of $53,339.

 

5.3.         Continued Effectiveness of Representations and Warranties. The
representations and warranties contained in Section 2 shall continue to be true
and correct on and as of the Closing Date and as if made on and as of the
Closing Date, and shall:

 

(i)           promptly give notice to EVLO or any event, condition or
circumstance occurring from the date hereof through the Closing Date which would
render any of the representations or warranties materially untrue, incomplete,
insufficient or constitute a violation or breach of this Agreement; and

 

(ii)          supplement the information contained herein in order that the
information contained herein is kept current, complete and accurate in all
material respects.


6

--------------------------------------------------------------------------------




SECTION 6. COVENANTS OF EVLO, HOROWITZ AND DIVERSIFAX

 

 

EVLO, Horowitz and Diversifax covenant to the Purchasers as follows:

 

6.1.         Conduct of Business. From the date hereof through the Closing Date,
EVLO shall conduct its business in the ordinary course and, without the prior
written consent of the Purchasers, shall ensure that EVLO does not undertake any
of the actions specified in Section 3.11 hereof.

 

6.2.         Preservation of Business. From the date hereof through the Closing
Date, EVLO shall preserve its business organization intact and use its best
efforts to preserve EVLO’s good will.

 

6.3.         Litigation. EVLO, Horowitz and Diversifax shall promptly notify the
Purchasers of any lawsuits, claims, proceedings or investigations which, after
the date hereof, are threatened or commenced against EVLO or against any
officer, director, employee, consultant, agent or stockholder with respect to
the affairs of EVLO.

 

6.4.         Discharge of Liabilities. Except for any expenses of Webb &
Company, P.A., Schneider Weinberger & Beilly LLP, Martin Scott and Goldstein,
Lewin & Company, P.A. in connection with preparation and completion of the 2005
audit and the related Form 10-KSB Annual Report, which had not been discharged
by the time of the Closing, and reimbursement of expenses due to Diversifax in
the amount of $53,339, there shall no liabilities of EVLO which have not been
paid, satisfied or otherwise discharged.

 

6.5.         Continued Effectiveness of Representations and Warranties. From the
date hereof through the Closing Date, EVLO shall conduct its business in such a
manner so that the representations and warranties contained in Section 3 shall
continue to be true and correct on and as of the Closing Date and as if made on
and as of the Closing Date, and shall:

 

(i)           promptly give notice to the Purchasers of any event, condition or
circumstance occurring from the date hereof through the Closing Date which would
render any of the representations or warranties materially untrue, incomplete,
insufficient or constitute a violation or breach of this Agreement; and

 

(ii)          supplement the information contained herein in order that the
information contained herein is kept current, complete and accurate in all
material respects.

 

SECTION 7. COVENANTS

 

7.1.         Examinations and Investigations. Prior to the Closing Date, t he
parties acknowledge that they have been entitled, through their employees and
representatives, to make such investigation of the assets, properties, business
and operations, books, records and financial condition of the other as they each
may reasonably require. No investigation by a party hereto shall, however,
diminish or waive in any way any of the representations, warranties, covenants
or agreements of the other party under this Agreement.

 

7.2.         Expenses. Each party hereto agrees to pay its own costs and
expenses incurred in negotiating this Agreement and consummating the
transactions described herein.


7

--------------------------------------------------------------------------------




7.3.         Further Assurances. The parties shall execute such documents and
other papers and take such further actions as may be reasonably required or
desirable to carry out the provisions hereof and the transactions contemplated
hereby. Each such party shall use its best efforts to fulfill or obtain the
fulfillment of the conditions to the Closing, including, without limitation, the
execution and delivery of any documents or other papers, the execution and
delivery of which are necessary or appropriate to the Closing.

 

7.4.         Confidentiality. In the event the transactions contemplated by this
Agreement are not consummated, each of the parties hereto agree to keep
confidential any information disclosed to each other in connection therewith for
a period of one (1) year from the date hereof; provided, however, such
obligation shall not apply to information which:

 

 

(i)

at the time of disclosure was public knowledge;

 

(ii)          after the time of disclosure becomes public knowledge (except due
to the action of the receiving party); or

 

 

(iii)

the receiving party had within its possession at the time of disclosure.

 

SECTION 8. CONDITIONS PRECEDENT TO THE OBLIGATION OF EVLO AND STOCKHOLDERS TO
CLOSE

 

The obligation of EVLO and the Stockholders to enter into and complete the
Closing is subject, at the option of EVLO and the Stockholders, to the
fulfillment on or prior to the Closing Date of the following conditions, any one
or more of which may be waived by EVLO and the Stockholders in writing.

 

8.1.         Representations and Covenants. The representations and warranties
of the Purchasers contained in this Agreement shall be true in all material
respects on and as of the Closing date with the same force and effect as though
made on and as of the Closing Date. The Purchasers shall have performed and
complied in all material respects with all covenants and agreements required by
this Agreement to be performed or complied with by the Purchasers on or prior to
the Closing Date. The Purchasers shall have delivered to EVLO, if requested, a
certificate, dated the Closing Date, to the foregoing effect.

 

8.2.         Third Party Consents. All consents, permits and approvals from
parties to any contracts, loan agreements or other agreements required in
connection with the performance by the Purchasers of their obligations under
such contracts or other agreements after the Closing shall have been obtained.

 

8.3.         Litigation. No action, suit or proceeding shall have been
instituted before any court or governmental or regulatory body or instituted or
threatened by any governmental or regulatory body to restrain, modify or prevent
the carrying out of the transactions contemplated hereby or to seek damages or a
discovery order in connection with such transactions.

 

8.4.         Other Documents. The Purchasers shall have delivered such other
documents, instruments and certificates, if any, as are required to be delivered
pursuant to the provisions of the Agreement or which may be reasonably requested
in furtherance of the provisions of this Agreement.


8

--------------------------------------------------------------------------------




SECTION 9. CONDITIONS PRECEDENT TO THE OBLIGATION OF THE PURCHASERS TO CLOSE

 

The obligation of the Purchasers to enter into and complete the Closing is
subject, at the option of the Purchasers, to the fulfillment on or prior to the
Closing Date of the following conditions, any one or more of which may be waived
by the Purchasers in writing.

 

9.1.         Representations and Covenants. The representations and warranties
of EVLO and the Stockholders contained in this Agreement shall be true in all
material respects on the Closing Date with the same force and effect as though
made on and as of the Closing Date. EVLO and the Stockholders shall have
performed and complied with all covenants and agreements required by the
Agreement to be performed or complied with by EVLO and the Stockholders on or
prior to the Closing Date. EVLO and the Stockholders shall have delivered to the
Purchasers, if requested, a certificate, dated the Closing Date and signed by an
executive officer of EVLO and by Horowitz, to the foregoing effect.

 

9.2.         Governmental Permits and Approvals; Corporate Resolutions. Any and
all permits and approvals from any governmental or regulatory body required for
the lawful consummation of the Closing shall have been obtained. The Board of
Directors of EVLO shall have approved the transactions contemplated by this
Agreement, and EVLO shall have delivered to the Purchasers, if requested,
resolutions by their Board of Directors certified by the Secretary of EVLO
authorizing the transactions contemplated by this Agreement.

 

9.3.         Third Party Consents. All consents, permits and approvals from
parties to any contracts or other agreements with EVLO which may be required in
connection with the performance by EVLO of its obligations under such contracts
or other agreements after the Closing shall have been obtained.

 

9.4.         Satisfactory Business Review. The Purchasers shall have satisfied
themselves, after review of the information provided hereby or in connection
herewith, or following any discussions with management or representatives of
EVLO that none of the information revealed thereby has resulted in or in the
reasonable opinion of the Purchasers may result in a material adverse change in
the assets, properties, business, operations or condition (financial or
otherwise) of EVLO.

 

9.5.         Litigation. No action, suit or proceeding shall have been
instituted before any court or governmental or regulatory body or instituted or
threatened by any governmental or regulatory body to restrain, modify or prevent
the carrying out of the transactions contemplated hereby or to seek damages or a
discovery order in connection with such transactions, or which has or may in the
reasonable opinion of the Purchasers, have a materially adverse effect on the
assets, properties, business, operations or condition (financial or otherwise)
of EVLO.

 

9.6.         Stock Certificates. At the Closing, the Purchasers shall have
received certificates representing the Shares so as to make the Purchasers the
sole owners of the Shares. The stock certificates entered by the Stockholders
shall be accompanied by medallion guaranteed stock powers, and in the case of
corporate transfers, shall include medallion guaranteed corporate resolutions.

 

9.7.         Resignations and Appointments. EVLO shall have appointed the
designee(s) of Purchasers to EVLO’s Board of Directors effective as at Closing,
and EVLO’s present officers and directors shall have resigned effective
immediately after such appointment.

 

9.8.         Other Documents. EVLO and the Stockholders shall have delivered
such other instruments, documents and certificates, if any, including good
standing certificates, as are required to be delivered pursuant to the
provisions of this Agreement or which may be reasonably requested in furtherance
of the provisions of this Agreement, including the resignations of the officers
and directors of EVLO.


9

--------------------------------------------------------------------------------




SECTION 10. SURVIVAL OF REPRESENTATIONS AND WARRANTIES OF EVLO AND THE
STOCKHOLDERS

 

Notwithstanding any right of the Purchasers fully to investigate the affairs of
EVLO, the former shall have the right to rely fully upon the representations,
warranties, covenants and agreements of EVLO and the Stockholders contained in
this Agreement or in any document delivered by EVLO or the Stockholders or any
of its representatives, in connection with the transactions contemplated by this
Agreement. All such representations, warranties, covenants and agreements shall
survive the execution and delivery hereof and the Closing Date hereunder for
twelve (12) months following the Closing.

 

SECTION 11. SURVIVAL OF REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS

 

Notwithstanding any right of EVLO and the Stockholders fully to investigate the
affairs of the Purchasers, EVLO and the Stockholders have the right to rely
fully upon the representations, warranties, covenants and agreements of the
Purchasers contained in this Agreement or in any document delivered to EVLO or
the Stockholders by the latter or any of their representatives in connection
with the transactions contemplated by this Agreement. All such representations,
warranties, covenants and agreements shall survive the execution and delivery
hereof and the Closing Date hereunder for twelve (12) months following the
Closing.

 

SECTION 12. INDEMNIFICATION

 

12.1.       Obligation of EVLO and the Stockholders to Indemnify. Subject to the
limitations on the survival of representations and warranties contained in
Section 10, EVLO and the Stockholders hereby agree to indemnify, defend and hold
harmless the Purchasers from and against any losses, liabilities, damages,
deficiencies, costs or expenses (including interest, penalties and reasonable
attorneys’ fees and disbursements) (a “Loss”) based upon, arising out of or
otherwise due to any inaccuracy in or any breach of any representation,
warranty, covenant or agreement of EVLO and the Stockholders contained in this
Agreement or in any document or other writing delivered pursuant to this
Agreement.

 

12.2.       Obligation of the Purchasers to Indemnify. Subject to the
limitations on the survival of representations and warranties contained in
Section 11, the Purchasers severally and not jointly agree to indemnify, defend
and hold harmless EVLO and the Stockholders from and against any Loss, based
upon, arising out of or otherwise due to any inaccuracy in or any breach of any
representation, warranty, covenant or agreement made by any of them and
contained in this Agreement or in any document or other writing delivered
pursuant to this Agreement.

 

SECTION 13. THE CLOSING

 

The Closing (“Closing”) shall take place not later than May 15, 2006 (any such
date the “Closing Date”). At the Closing, the parties shall provide each other
with such documents as may be necessary or appropriate in order to consummate
the transactions contemplated hereby, including evidence of due authorization of
the Agreement and the transactions contemplated hereby.

 

SECTION 14. MISCELLANEOUS

 

14.1.       Waivers. The waiver of a breach of this Agreement or the failure of
any party hereto to exercise any right under this Agreement shall in no event
constitute waiver as to any future breach whether similar or dissimilar in
nature or as to the exercise of any further right under this Agreement.


10

--------------------------------------------------------------------------------




14.2.       Amendment. This Agreement may be amended or modified only by an
instrument of equal formality signed by the parties or the duly authorized
representatives of the respective parties.

 

 

14.3.

Assignment. This Agreement is not assignable except by operation of law.

 

14.4.       Notices. Until otherwise specified in writing, the mailing addresses
of both parties of this Agreement shall be as follows:

 

 

Purchasers:

c/o Progress Partners, Inc.

 

19575 Island Court Drive

 

 

Boca Raton, FL

33434

 

 

 

EVLO:

Evolve One, Inc.

 

 

P.O. Box 859

 

 

Tallevast, FL

34270

 

 

Stockholders:

c/o Irwin Horowitz

 

 

P.O. Box 859

 

 

Tallevast, FL

34270

 

Any notice or statement given under this Agreement shall be deemed to have been
given if sent by registered mail addressed to the other party at the address
indicated above or at such other address which shall have been furnished in
writing to the addressor.

 

14.5.       Governing Law. This Agreement shall be construed, and the legal
relations by the parties determined, in accordance with the laws of the State of
Florida, thereby precluding any choice of law rules which may direct the
applicable of the laws of any other jurisdiction.

 

14.6.       Publicity. No publicity release or announcement concerning this
Agreement or the transactions contemplated hereby shall be issued by either
party hereto at any time from the signing hereof without advance approval in
writing of the form and substance thereof by the other party.

 

14.7.       Entire Agreement. This Agreement (including the Exhibits and
Schedules hereto) and the collateral agreements executed in connection with the
consummation of the transactions contemplated herein contain the entire
agreement among the parties with respect to the purchase and issuance of the
Shares and contribute to capital of the Shares and related transactions, and
supersede all prior agreements, written or oral, with respect thereto.

 

14.8.       Headings. The headings in this Agreement are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Agreement.

 

14.9.       Severability of Provisions. The invalidity or unenforceability of
any term, phrase, clause, paragraph, restriction, covenant, agreement or other
provision of this Agreement shall in no way affect the validity of enforcement
of any other provision of any part thereof.

 

14.10.     Counterparts. This Agreement may be executed in any number of
counterparts and by facsimile signatures, each of which when so executed, shall
constitute an original copy hereof, but all of which together shall consider but
one and the same document.


11

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.

 

EVOLVE ONE, INC.

 

 

 

By:

/s/ Irwin A. Horowitz

 

 

Irwin A. Horowitz, President

 

 

/s/ Irwin A. Horowitz

IRWIN A. HOROWITZ

 

 

DIVERSIFAX, INC.

 

 

 

By:

/s/ Irwin A. Horowitz

 

 

Irwin A. Horowitz, President

 

 

STOCKHOLDERS:

 

 

/s/ Irwin A. Horowitz

IRWIN A. HOROWITZ

 

 

DIVERSIFAX, INC.

 

 

 

By:

/s/ Irwin A. Horowitz

 

 

Irwin A. Horowitz, President

 

 

/s/ Gary Schultheis

GARY SCHULTHEIS

 

 

/s/ Herb Tabin

HERB TABIN



12

--------------------------------------------------------------------------------




ONSPAN NETWORKING, INC.

 

 

 

By:

/s/ Herb Tabin

 

 

Herb Tabin, President

 

 

/s/ Robert Sands

ROBERT SANDS

 

 

/s/ Joe Mazza

JOE MAZZA

 

 

/s/ Larry Linden

LARRY LINDEN

 

 

/s/ Hyman Ashkenazy

HYMAN ASHKENAZY

 

 

PURCHASERS:

 

 

/s/ Yewen Xi

YEWEN XI

 

 

/s/ David Stein

DAVID STEIN

 

 

PROGRESS PARTNERS, INC.

 

 

 

By:

/s. Alvin Siegel

 

 

Authorized Person



13

--------------------------------------------------------------------------------




EXHIBIT A

 

 

Stockholders

 

No. of Shares
Beneficially
Owned

 

No. of Shares
To Be
Delivered

 

Shares
Retained

 

Payout

 

 

 

 

 

 

 

 

 

 

 

 

Irwin A. Horowitz

 

6,125,656

 

5,955,858

 

169,798

 

$

53,265.54

 

Diversifax, Inc.

 

12,848,916

 

12,137,784

 

711,132

 

 

108,552.89

 

Gary Schultheis

 

8,145,096

 

8,085,173

 

59,923

 

 

72,308.82

 

Herb Tabin

 

7,102,560

 

7,040,062

 

62,498

 

 

62,961.99

 

OnSpan Networking, Inc.

 

1,220,000

 

1,191,172

 

28,828

 

 

10,653.11

 

Robert Sands

 

6,050,000

 

5,955,858

 

94,142

 

 

53,265.54

 

Joseph Mazza

 

600,000

 

595,586

 

4,414

 

 

5,326.55

 

Lawrence Linden

 

300,000

 

297,793

 

2,207

 

 

2,663.28

 

Hyman Ashkenazy

 

300,000

 

297,793

 

2,207

 

 

2,663.28

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

42,692,228

 

41,557,079

 

1,135,149

 

$

371,661.00

 



A-1

--------------------------------------------------------------------------------




SCHEDULE 3.1

Schedule of Outstanding Options, Warrants And Convertible Securities

 

Options

 

 

a.

Evolve One, Inc. Stock Option Plan:

 

Options to purchase 2,896,000 shares of common stock at exercise prices ranging
from $000125 to $0.5625 per share expiring between January 2007 and January
2009.

 

Stockholders who hold these options include:

 

 

b.

2005 Equity Compensation Plan:

 

Options to purchase 27,250,000 shares of common stock at exercise prices ranging
from $0.075 to $0.30 per share expiring between June 2008 and 2010.

 

Stockholders who hold these options include:

 

Name

 

Number of Shares Underlying Options

 

Exercise Price

 

 

 

 

 

 

 

 

Herb Tabin

 

10,000,000

 

$

0.30

 

Gary Schultheis

 

10,000,000

 

$

0.30

 

Larry Linden

 

150,000

 

$

0.075

 

Larry Linden

 

150,000

 

$

0.15

 

Hyman Ashkenazy

 

150,000

 

$

0.075

 

Hyman Ashkenazy

 

150,000

 

$

0.15

 

Joseph Mazza

 

300,000

 

$

0.075

 

Joseph Mazza

 

300,000

 

$

0.15

 

 

 

21,200,000

 

 

 

 

 

 

c.

Non-plan options:

 

Options to purchase an aggregate of 55,000,000 shares of common stock with
exercise prices ranging from $0.001 to $0.30 per share expiring in 2013.

 

 

Stockholders who hold these options include:

 

Name

 

Number of Shares Underlying Options

 

Exercise Price

 

 

 

 

 

 

 

 

Irwin A. Horowitz

 

50,000,000

 

$

0.30

 

Irwin A. Horowitz

 

5,000,000

 

$

0.001

 

 

 

55,000,000

 

 

 

 


S-1

--------------------------------------------------------------------------------




Warrants

 

Warrants to purchase an aggregate of 18,000,000 shares of common stock with
exercise prices ranging from $0.075 to $0.15 per share expiring in 2010.

 

Stockholders who hold these warrants include:

 

Name

 

Number of Shares
Underlying Warrants

 

Exercise Price

 

 

 

 

 

 

 

 

Robert Sands

 

3,000,000

 

$

0.075

 

Robert Sands

 

3,000,000

 

$

0.15

 

Irwin A. Horowitz

 

3,000,000

 

$

0.075

 

Irwin A. Horowitz

 

3,000,000

 

$

0.15

 

Diversifax, Inc.

 

3,000,000

 

$

0.075

 

Diversifax, Inc.

 

3,000,000

 

$

0.15

 

 

 

18,000,000

 

 

 

 

 

 

SCHEDULE 3.8

Actions and Proceedings

 

 

Response:

None

 

 

SCHEDULE 3.11

Operations of EVLO

 

 

Response:

None

 

 

SCHEDULE 3.14

Capitalization

 

 

Response:

See Schedule 3.1

 

 

SCHEDULE 5.2

Assumption of Expenses

 

 

Response:

Webb & Company, P.A.

 

$

18,000.00

 

 

 

 

Goldstein, Lewin & Company, P.A.

 

$

8,807.70

 

 

 

 

Martin Scott

 

$

4,000.00

 

 

 

 

Schneider Weinberger & Beilly LLP

 

$

16,617.26

*

 

 

*Includes acquisition costs


S-2

--------------------------------------------------------------------------------